

EXHIBIT 10.2


Master License Agreement
For PocketServer and Amber Card Programs
Between TranSend International, Inc. and
Oasis Online Technologies Corp

This Master License Agreement is made and effective this 4th day of November in
the year 2008 (EFFECTIVE DATE) by and between TRANSEND INTERNATIONAL, INC.
having an office and place of business at 4710 E Falcon Drive Unit 215, Mesa, AZ
85215 (TRANSEND), and OASIS ONLINE TECHNOLOGIES CORP as licensee, having an
office and place of business at 4710 E. Falcon Drive Unit 213, Mesa, AZ 85215
(OASIS).

WHEREAS TRANSEND is the owner and developer of software code, source code and
documentation relating to POCKETSERVER™ the software application named
POCKETSERVER™ as well as certain related approved, provisional, and applied for
patents, and;

WHEREAS TRANSEND has not developed any significant revenue from the sale of
POCKETSERVER™ through the Card Associations, Banks, or directly to Consumers in
over 3 years and virtually all of its revenue has been generated through the
sale of POCKETSERVER™ in the ISP ("Internet Service Provider") market, and;

WHEREAS TRANSEND's other main revenue source and assets are related to it's
CardTouch™ product line and the patens thereof, which are not part of this
agreement and will not be licensed to OASIS, and;

WHEREAS TRANSEND is desirous of generating more sales by providing a license to
OASIS to primarily market its products in areas that it has neither the
resources nor a proven ability to penetrate, and;

WHEREAS TRANSEND is currently developing an Amber Alert application using the
same POCKETSERVER™ Software, and;

WHEREAS OASIS desires to market all of the current versions of POCKETSERVER™ as
well as further develop the technology on its own, and;

WHEREAS OASIS believes that with its marketing team and the ability to create
and market new products using the POCKETSERVER™ as a core technology would
provide benefit to both Companies shareholders through increased sales,
potential profits, and general awareness of the products, and;

WHEREAS the Parties believe that OASIS may be able to open markets that have
remained closed to TRANSEND, and;

WHEREAS the Parties would like to jointly benefit from those marketing and
further development efforts of POCKETSERVER™ by OASIS,

THEREFORE under the terms, conditions, covenants and restrictions contained
herein TRANSEND will grant to OASIS an Exclusive Worldwide Master License to
Market and further Develop the POCKETSERVER™ software for a minimum period of 5
years, which term automatically renews for all




--------------------------------------------------------------------------------



new markets to be determined and developed as well as to existing defined
markets including: 1) To Banking and Financial Institutions as part of
MasterCard Worldwide's OneSmart suite of Services, American Express Company's ID
Keeper program and as an approved vendor to Visa International™, 2) To the
Internet Service Provider Market, 3) To the direct to consumer Market which is
currently marketed under the brand name PortableMe™, and 4) the market
identified in the Amber Alert development program.

Article 1 DEFINITIONS

1.1 "EFFECTIVE DATE" of this Agreement shall be the day, date, and year first
set forth above.

1.2 "PRODUCT(s)" shall mean all or a portion of any current, previous and future
version of POCKETSERVER™ software only but not any additional article upon or in
which the POCKTSERVER™ software is delivered or installed or combined with
including all or a portion of any accessory, device, packaging, equipment, tool,
marketing material, accessory or the like that is marketed and/or used in
combination with POCKETSERVER™.

1.3 "POCKETSERVER™ shall mean the software applications developed or that may be
developed using or building upon the current version of POCKETSERVER™ and that
may be covered by one or more valid, enforceable, pending or unexpired claims of
the TRANSEND PATENT RIGHTS and incorporating TRANSEND INFORMATION.

1.4 "TRANSEND INFORMATION" shall mean any and all tangible technology, software
code, written materials, processes, documentation, designs, plans, and policies
relating to the PRODUCTS that previously has been or will have been transferred
to OASIS by TRANSEND hereunder.

1.5 "TRANSEND PATENT RIGHTS" shall mean any patents owned or controlled by
TRANSEND as of the EFFECTIVE DATE that relate to PRODUCTS as well as any parent
patent applications from which such application claims priority under 35 USC 119
or 120, continuations, continuations-in-part, divisions, additions, reissue
applications, reexamined patent applications, any patents that may issue on any
such applications, and foreign equivalents thereof.

1.6 "NET SALES" shall mean the gross dollar amount collected by OASIS from its
customers, whether such customer is a distributor, wholesaler, retailer, Card
Association, end-user, or any other third party, for POCKTSERVER™ Licenses sold,
leased, licensed or otherwise commercially transferred by OASIS, less: (i) any
discounts or rebates actually applied; and (ii) any license fee or royalty paid
to a third party for use of any technology incorporated in the POCKETSERVER
PROGRAMS.

1.7 "EXISTING REVENUE TRANSFERRED" shall mean any accounts from whom TRANSEND
expects to receive revenue under any existing or preexisting POCKETSERVER™
Licenses that under this Agreement TRANSEND transfer the servicing of those
accounts unto OASIS.

Article 2 LICENSE GRANTS, ROYALTY, AND REPORTS

2.1 TRANSEND agrees to grant and does hereby grant to OASIS a worldwide,
exclusive Master license to the POCKETSERVER PROGRAMS as well as the TRANSEND
INFORMATION and TRANSEND




--------------------------------------------------------------------------------



PATENT RIGHTS to distribute, grant sub-licenses, co-brand, re-brand, grant
additional master licenses, use, sell, offer for sale, import, or otherwise
distribute PRODUCTS anywhere in the world. This grant shall further include the
right of OASIS to grant written sublicenses to any third party for further
distribution of the PRODUCTS.

2.2 The Master License grant shall be deemed to be irrevocable and the initial
payment fully paid as of midnight (MST), on the signatory date. In consideration
of the rights granted by TRANSEND to OASIS hereunder, OASIS has already advanced
to TRANSEND the cash sum of $63,038 (including accrued interest as of November
4, 2008) as part of a Line of Credit fully owed by TRANSEND to OASIS which sum
shall be applied as the payment for the grant of the license agreement herein
under this agreement

2.3 Subject to Paragraph 2.4, In addition OASIS shall pay TRANSEND a royalty
pursuant to the following table on NET SALES for all POCKETSERVER™ Software
licenses sold by or for OASIS. Pursuant to paragraph 1.7, OASIS shall also have
the right to collect on any previously sold POCKETSERVER™ customers of TRANSEND
under the terms set forth below.




POCKETSERVER sold during the
each calendar year Royalty rate applicable to
such NET SALES Up to $1,000,000 (US)
  10% of the NET SALES
  More than $1,000,000 (US) up
to $5,000,000 (US) 10% of the NET SALES Greater than $5,000,000
  10% of the NET SALES
  




POCKETSERVER previously
Sold by TranSend. Royalty rate applicable to
such NET COLLECTIONS Up to $1,000,000 (US)
  10% of the NET COLLECTIONS
  More than $1,000,000 (US) up
to $5,000,000 (US) 10% of the NET COLLECTIONS Greater than $5,000,000
  10% of the COLLECTIONS
 



--------------------------------------------------------------------------------



2.4 OASIS shall have no obligation to pay royalty for any sales or other
transfers of POCKETSERVER made to a third party for testing purposes.

2.5 Royalty payable by OASIS hereunder shall be deemed to accrue and be payable
to TRANSEND on the date on which OASIS is paid by its customers. Royalty shall
accrue pro rata in each instance that OASIS receives partial payment(s) from a
customer until the full royalty payable hereunder has been paid for sales
corresponding to such partial payments.

2.6 Within thirty (30) days after the end of each calendar quarter, OASIS shall
furnish TRANSEND with a written report setting forth the computation of the
royalties payable to TRANSEND during such calendar quarter. Each report shall be
accompanied by a certified check or money order payable to TRANSEND in the
amount due, less any taxes required by a governmental agency to be withheld with
respect to royalties payable to TRANSEND for that calendar quarter of that year.

2.7 Royalties and the minimum fee payment, if any, shall be paid to TRANSEND in
U.S. dollars.

2.8 OASIS shall keep accurate and complete records in sufficient detail to
enable royalties payable to TRANSEND hereunder to be verified. OASIS shall
permit such records to be inspected at the option of TRANSEND once per calendar
year upon written notice by TRANSEND for the purpose of verifying the amount of
royalties payable hereunder to TRANSEND. Such inspection shall be made during
reasonable business hours and shall be performed by an independent auditor, such
as a certified public accountant or firm of certified public accountants,
selected and appointed by TRANSEND. TRANSEND shall bear all the costs of
retaining the independent auditor for such inspection. The independent auditors
making such inspection shall report to TRANSEND only the amount of royalties due
and payable. Two (2) years after furnishing TRANSEND with such written report,
OASIS shall have the right to destroy or discard the records that formed the
basis for such written report, and the written report thereafter shall be deemed
to be correct and accurate.


Article 3 CONFIDENTIALITY

3.1 During the term of this Agreement, OASIS may find it desirable to share its
confidential and proprietary business and technical information, e.g., royalty
payments and reports, sales volumes, forecasts, business plans, vendors,
customers, manufacturing information, test results, product development plans,
etc. (CONFIDENTIAL INFORMATION) with TRANSEND. OASIS desires to protect the
confidential and proprietary nature of such information as set forth herein.

3.2 TRANSEND shall maintain, and will cause its employees, agents, and
consultants to maintain, the confidentiality of all CONFIDENTIAL INFORMATION
received from OASIS under this Agreement using the same care and safeguards with
respect to such CONFIDENTIAL INFORMATION as is used to maintain the
confidentiality of its own information of like character, but in no event less
than reasonable care.




--------------------------------------------------------------------------------



3.3 CONFIDENTIAL INFORMATION received by TRANSEND under this Agreement may be
disclosed by TRANSEND only to its employees, agents, and consultants to whom
disclosure is necessary to fully use the license granted under this Agreement
and to otherwise facilitate the purposes of this Agreement, and shall not be
disclosed to any third party or commercially used by TRANSEND for any purpose
except as expressly authorized in the Agreement. TRANSEND represents and
warrants that all of its employees, agents, and consultants who shall have
access to CONFIDENTIAL INFORMATION shall have been advised of their obligations
under this Agreement. Further, TRANSEND represents and warrants that all of its
employees, agents, and consultants who shall have access to CONFIDENTIAL
INFORMATION shall be bound by written agreements to maintain such information in
confidence and not to use such information except as expressly permitted herein.

3.4 Except as expressly authorized in this Agreement, TRANSEND shall not
disclose CONFIDENTIAL INFORMATION to any third party without the advance written
consent of OASIS.

3.5 The obligations of confidentiality under this Agreement shall not apply to
information which:

(a) is in the public domain without fault of TRANSEND; or

(b) was known to TRANSEND before receipt from OASIS as demonstrated by written
business records of TRANSEND; or

(c) is independently developed by TRANSEND; or

(d) is disclosed to TRANSEND by a third party without restriction.

3.6 Except as otherwise expressly provided in this Agreement, the title to all
CONFIDENTIAL INFORMATION provided to TRANSEND by OASIS shall remain vested in
OASIS.

3.7 The existence and terms of this Agreement shall be deemed to be subject to
the confidentiality obligations of this Article 3. Written approval must be
obtained from the other party if one party wishes to make any disclosure
relating to the existence and/or content of the relationship between the parties
hereunder.

3.8 TRANSEND shall not be liable for disclosure of CONFIDENTIAL INFORMATION in
compliance with any governmental statute, regulation, order, or decree of a
court or other governmental body; provided, however, that TRANSEND shall give
reasonable notice to OASIS before TRANSEND's compliance with such statute,
regulation, order, or decree.

3.9 TRANSEND shall have a duty to protect only that CONFIDENTIAL INFORMATION
which is (a) disclosed by OASIS in writing and is marked as confidential,
proprietary, or with a similar legend, at the time of disclosure, or which is
(b) disclosed in any manner by OASIS and is identified as confidential or
proprietary at the time of the disclosure and is confirmed to be confidential by
OASIS to be confidential and provided to TRANSEND within a period not to exceed
one hundred eighty (180) days of initial disclosure.




--------------------------------------------------------------------------------



Article 4 WARRANTIES AND REPRESENTATIONS

4.1 TRANSEND warrants that it believes that it has no agreements or obligations
currently in force with any third party that could interfere with this
agreement. However, there are 2 disputed agreements identified below that
TranSend has in good faith fully disclosed but that TranSend's Management
believes should not conflict in any way with TranSend's obligations under this
Agreement, they are;



  i.) that the Fluid Cash Investors Group claims that it has a valid
PocketServer™ Master License which TRANSEND disputes because while Fluid Cash
Investors Group ("FCIG") had a PocketServer License granted by TRANSEND'S
predecessor, that License was for FCIG's own use and could not be transferred,
and was not for retail distribution, the License has expired and was not
renewed, it was for version 2.0, not the current version 4.1.0.2509 and the
license did not authorize any further development of the products by FCIG .    
  ii) that Dial Up Services, Inc. D/B/A Simple.Net ("Dial Up") had purchased an
exclusive and valid PocketServer™ license to market a version of PocketServer to
Internet Service Provider under a base plus revenue share payment structure with
TranSend. Dial Up has since defaulted under the agreement for non-payment and
has ceased marketing the product.


4.2 TRANSEND represents and warrants that it has full right and power to grant
the rights set forth in this Agreement to OASIS.

4.3 TRANSEND represents and warrants that no claim by any third party contesting
the validity, enforceability, use or ownership of any of the TRANSEND
INFORMATION previously has been made against TRANSEND or, to the present
knowledge of TRANSEND, is threatened.

4.4 To the present knowledge of TRANSEND, TRANSEND represents and warrants that
it has not received any written notices of, nor to the present knowledge of
TRANSEND, are there any facts which indicate to TRANSEND a likelihood of any
infringement or misappropriation by, or conflict with, any third party with
respect to the TRANSEND PATENT RIGHTS.

Article 5 PATENT PROSECUTION, FILING, ISSUANCE, AND MAINTENANCE

5.1 During the term of this Agreement, the Parties shall cooperate to prepare,
file, prosecute, issue, and maintain the TRANSEND PATENT RIGHTS; provided,
however, that no action may be taken with respect to the preparation, filing,
prosecution, issuance, or maintenance of the TRANSEND PATENT RIGHTS without the
written consent of TRANSEND. OASIS shall confer with TRANSEND and TRANSEND's
approval shall be necessary as to whether to file and pursue additional patent
applications in the U.S. and/or internationally constituting other TRANSEND
PATENT RIGHTS.

5.2 Upon approval by TRANSEND, OASIS shall have the right to select one or more
patent counsel(s) ("Selected Counsel(s)) who will serve as the primary liaison
between the Parties and the Patent Office in which any patent application
constituting TRANSEND PATENT RIGHTS is filed. The Parties shall obligate such
patent counsel(s) to promptly provide both Parties with copies of any
prosecution correspondence received directly or indirectly from a Patent Office
or from local patent counsel(s) (e.g.,



--------------------------------------------------------------------------------



EPO counsel or the like) assisting with patent prosecution of such applications.
TRANSEND must approve any and all substantive prosecution correspondence or
other communication relating to any TRANSEND PATENT RIGHTS before such
correspondence or communication can be filed with the pertinent Patent Office
and/or before such patent counsel(s) take other prosecution action on behalf of
the Parties. Each party at its own expense shall provide the patent counsel(s)
with assistance and documentation as reasonably required for the patent
counsel(s) to operationally and administratively handle the preparation, filing,
prosecution, issuance, and maintenance of patent properties constituting
TRANSEND PATENT RIGHTS.

5.3 Neither Party shall be responsible under this Agreement for paying or
reimbursing the other Party for any fees or payments associated with other
counsel representation, costs, or expenses unless approved by both Parties in
advance in writing. OASIS shall be entitled to credit such approved Selected
Counsel(s) fees and expenses against any royalties, minimum fees, option
payment, or any other payment obligations payable to TRANSEND hereunder.

Article 6 OWNERSHIP, ENFORCEMENT, AND COMMERCIALIZATION OF THE TRANSEND PATENT
RIGHTS

6.1 All patents owned and controlled by TRANSEND at the effective date of this
agreement shall remain the property of TRANSEND with TRANSEND having the sole
control of the TRANSEND PATENT RIGHTS.

6.2 During the term of this Agreement (subject to section 5 of this agreement),
TRANSEND and OASIS shall both have the right and discretion to bring any action
to enforce any patent(s) constituting the TRANSEND PATENT RIGHTS and both
parties shall have the right and discretion to defend any declaratory judgment
or other action in which a cause of action is asserted challenging the validity,
enforceability, use, and/or claim construction of any patent(s) or patent
application(s) constituting the TRANSEND PATENT RIGHTS. In the event that either
party becomes aware of any infringement or possible infringement of any TRANSEND
PATENT RIGHTS, THEY shall promptly notify the other party in writing regarding
such infringing activity.

6.3 Any action involving the TRANSEND PATENT RIGHTS that is brought or defended
by OASIS (the "Acting Party") shall be at the sole expense of OASIS, and any
recoveries gained, or liabilities incurred in such action shall be entirely that
of OASIS.

6.4 Upon request of OASIS and at the expense of OASIS, TRANSEND shall cooperate
reasonably with OASIS in any action involving The TRANSEND PATENT RIGHTS that is
brought or defended by OASIS, including (if necessary) join under as a party to
such action. Such cooperation shall include cooperation to maximize the
maintenance of all attorney-client, work product, and joint defense privileges,
and the Parties shall each instruct their respective counsel(s) accordingly.
OASIS shall, as is reasonable, provide TRANSEND with the opportunity to comment
and offer suggestions during the course of any such action brought by OASIS and
shall, as is reasonable, keep TRANSEND informed of all developments in the
action. TRANSEND shall treat such information as Confidential Information and/or
as privileged information in accordance with the provisions set forth in this
Agreement.




--------------------------------------------------------------------------------



Article 7 TERM AND TERMINATION

7.1 This Agreement shall commence on the EFFECTIVE DATE. Unless previously
terminated in accordance with one or more of the other provisions hereunder,
this Agreement shall expire at the end of the enforceable term of the last to
expire of the TRANSEND PATENT RIGHTS or five (5) years whichever is greater and
in the event that the TRANSEND PATENT RIGHTS have expired prior to the 5 year
term and OASIS wishes to continue to market or collect revenue from the prior or
ongoing sale of the products then the term shall automatically renew for
succeeding 5 year terms at OASIS's sole option.

7.2 This Agreement may be terminated by either party in the event of a material
breach by the other party of the terms of this Agreement provided that the
terminating party first gives the defaulting party written notice of
termination, specifying the grounds therefore, and the defaulting party has had
thirty (30) days after such notice is given to cure the breach. If not so cured,
this Agreement shall terminate at the expiration of such thirty (30) days.
Waiver by a party of a default by another party shall not deprive the first
party of the right to terminate this Agreement due to any subsequent default of
another party.

7.3 OASIS may terminate this Agreement with or without cause upon thirty (30)
days written notice to TRANSEND.

7.4 NEITHER OASIS NOR TRANSEND SHALL, UNDER ANY CIRCUMSTANCES, BE LIABLE TO EACH
OTHER FOR INDIRECT, INCIDENTAL, SPECIAL, OR CONSEQUENTIAL DAMAGES, INCLUDING,
BUT NOT LIMITED TO, LOSS OF PROFITS, REVENUE, OR BUSINESS RESULTING FROM OR IN
ANY WAY RELATED TO THIS AGREEMENT, OR THE TERMINATION OF THIS AGREEMENT, OR
ARISING OUT OF OR ALLEGED TO HAVE ARISEN OUT OF BREACH OF THIS AGREEMENT.


Article 8 DISPUTE RESOLUTION

8.1 This article shall apply to any dispute arising out of the making or
performance of or otherwise relating to this Agreement.

8.2 The Parties shall attempt in good faith to resolve any dispute arising out
of the making or performance of or otherwise relating to this Agreement promptly
by negotiations between persons who have authority to settle the controversy.
Either Party may give the other Party written notice of any dispute not resolved
in the normal course of business. Providing such a notice in good faith will
toll the cure period of Paragraph

8.2 Until the dispute resolution provisions of this article are exhausted.
Within twenty (20) days after delivery of said notice, authorized person(s) of
both Parties shall meet at a mutually acceptable time and place, and thereafter
as often as they reasonably deem necessary, to exchange relevant information and
to attempt to resolve the dispute. If the matter has not been resolved within
120 days of the disputing Party's notice, or if the parties fail to meet within
20 days, either party may initiate mediation of the controversy or claim as
provided hereinafter. If a negotiator intends to be accompanied at a meeting by
an attorney, the other negotiator shall be given at least seven (7) days advance
notice of such intention and may also be accompanied by an attorney. All
negotiations pursuant to this clause are confidential and shall be treated as




--------------------------------------------------------------------------------



compromise and settlement negotiations for purposes of the Federal Rules of
Evidence 408 and any other comparable law provision.

8.3 If the dispute has not been resolved by negotiation as above, the Parties
shall endeavor to settle the dispute by mediation. Either Party may indicate a
mediation proceeding by a request in writing to the other Party. Thereupon, both
Parties will be obligated to engage in mediation. The Parties regard the
aforesaid obligation to mediate an essential provision of this Agreement and one
that is legally binding on them. In case of a violation of such obligation by
either Party, the other may bring an action to seek enforcement of such
obligation in any court of law having jurisdiction thereof.

8.4 The mediator(s) shall be approved by each Party and shall have a background
in the industry or subject matter of the dispute. The Parties shall share
equally the costs and any administrative expenses of the mediator(s). Otherwise,
each Party shall bear all of its own costs and expenses.

8.5 Nothing herein shall preclude either Party from taking whatever actions are
necessary to prevent immediate, irreparable harm to its interests. Otherwise,
these procedures are exclusive and shall be fully exhausted prior to the
initiation of any litigation. However, if any such dispute cannot be resolved
after the exhaustion of these procedures and after ninety (90) days from the
termination of the mediation proceedings, each Party may pursue its remedies at
law and equity through binding arbitration at a neutral location agreed upon by
both Parties and in accordance with the rules then pertaining of the American
Arbitration Association, and judgment or decree may be entered upon the award in
any court having jurisdiction.

8.6 OASIS and TRANSEND may only bring an arbitration action in the State of
Arizona, and such action shall apply the laws of the State of Arizona without
regard to conflicts of law principles.


Article 9 ASSIGNABILITY

This Agreement shall inure to the benefit of and shall be binding upon the
successors and permitted assigns of either party. Neither OASIS nor TRANSEND
may, without the written consent of the other, assign this Agreement in whole or
in part to any entity other than an AFFILIATE of such party; provided, however,
that this Agreement may be assigned or transferred, by either party hereto, to
such entity that is the successor to substantially all of those business assets
of the assigning or transferring party to which this Agreement applies provided
that the assigning or transferring party gives written notice thereof to the
other party hereto within a reasonable time and such successor agrees in writing
to abide by the terms and conditions hereof. The assigning or transferring party
shall also continue to be bound by the terms of this Agreement.

Article 10 NOTICES, ETC.

10.1 Any notices or communications under this Agreement shall be in writing and
shall be deemed to have been duly given by either party to the other on the date
hand-delivered, or properly sent by facsimile, e-mail, or registered or
certified mail, postage prepaid, to the following addresses of the respective
parties as shown below:



--------------------------------------------------------------------------------



10.2 Any changes of address of a party shall be communicated in writing to the
other parties to be effective.

To OASIS:
Attention: Erik Cooper
Oasis Online Technologies Corp
4710 E. Falcon Drive Suite 213
Mesa, AZ 85215

To TRANSEND:
TranSend International, Inc.
4710 E. Falcon Drive Suite 215
Mesa, AZ 85215

10.3 Governing Law: This Agreement shall be governed by the internal laws of the
State of Arizona without reference to its choice of law rules, and may be
executed in counterpart copies. All terms and conditions of this Agreement shall
be deemed enforceable to the fullest extent permissible under applicable law. If
a provision of this Agreement is held invalid under any applicable law, such
invalidity will not affect any other provision of this Agreement, and such
invalid provision will be deemed modified to the extent necessary to make it
valid and enforceable or, if such provision cannot be so modified it will be
deemed deleted from this agreement.

10.4 Force Majure. If the performance of either party is delayed or prevented at
any time due circumstances beyond its control, including, without limitation,
those resulting from labor disputes, fire, floods, riots, civil disturbances,
weather conditions, control exercised by a governmental entity, war, unavoidable
casualties or acts of God or a public enemy, performance will be excused until
such condition no longer exists.

10.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties, no alternation or amendment shall be effective unless in writing
and executed by both parties. In particular, no oral statement or representation
made by either party or representative shall be effective unless reduced to
writing and incorporated into this agreement.


Article 11 CONTINUED DEVELOPMENT

OASIS shall have the right to access the source code of TRANSEND'S product and
create any developments or enhancements that it desires. OASIS shall own any and
all new developments or enhancements to the TRANSEND software, but shall still
owe TRANSEND a license fee as contemplated herein for the base component of the
product, which shall be defined as PocketServer version 4.1.0.2509, and any
other versions current or in development, as provided by TRANSEND to OASIS, on
any revenues generated during the term of this Agreement.




--------------------------------------------------------------------------------



BY SIGNING THIS AGREEMENT WHERE INDICATED BELOW I CERTIFY THAT I HAVE READ THE
FOREGOING AGREEMENT IN ITS ENTIRETY, THAT I FULLY UNDERSTAND ALL THE WORDS,
LANGUAGE, TERMS, AND CONDITIONS CONTAINED HEREIN, AND THAT I AGREE TO BE BOUND
BY ALL THE TERMS AND CONDITIONS SET FORTH HEREIN.

IN WITNESS WHEREOF, each Contracting Party has caused this Agreement to be
executed and effective
As of the latest signatory date below.




TRANSEND INTERNATIONAL, INC. OASIS ONLINE TECHNOLOGIES CORP     Signature   /s/
Doug Starks, President    

Name: Doug Starks, President

4710 E Falcon Drive Ste 215

Mesa, Arizona 85215

Date:   November 5, 2008                       Signature   /s/ Erik Cooper,
CEO             

Name: Erik Cooper, CEO

4710 E. Falcon Drive Ste 213

Mesa, Arizona 85215

Date:   November 5, 2008                      




--------------------------------------------------------------------------------